 In the Matter of POTLATCH FORESTS, INC.,andLOCALS 10-358 AND10-361, INTERNATIONAL WOODWORKERS OF AMERICA, AFFILIATED WITHTILE C. I. O.In the Matter of POTLATCH FORESTS, INC.andLOCAL 10-364, INTERNA-TIONAL WOODWORKERS OF AMERICA,AFFILIATED WITH THE C. I. 0.Cases Nos. R-5373 and R-5374 respectively.Decided July 13, 1943Mr. George Beardmore,of Lewiston, Idaho, for the Company.Messrs. Harry GeorgeandGeorge Brown,both of Portland, Oreg.,for the C. 1. 0.Mr. George E. Flood,of Seattle, Wash., for the A. F. L.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Locals 10-358, 10-361, and 10-364,InternationalWoodworkers of America, affiliated with the C. I. 0.,herein collectively called the C. I. 0.,1 alleging that questions affectingcommerce had arisen concerning the representation of employees ofPotlatch Forests, Inc., Lewiston, Idaho, here called the Company, theNational Labor Relations Board consolidated the cases and providedfor an appropriate hearing upon due notice before John E. Hedrick,Trial Examiner. Said hearing was held at Lewiston, Idaho, on May14 and 15, 1943.The Company, the C. I. 0., and Locals 2679, 2664,2923, 2766, and 2584, Lumber and Sawmill Workers' Union, charteredby the United Brotherhood of Carpenters and Joiners of America,affiliated with the A. F. of L., by the Northwestern Council Lumber andSawmill Workers, herein collectively called the A. F. L., appeared,'The orginal petitions were filed by Locals 358 and 361, International Woodworkers ofAmerica, affiliated with the C.I.O. and by International Woodworkers of America,C. I. 0.,Local 364.At the hearing the C.I.O. made a motion to change its titles to Locals 10-358,10-361, 10-364, InternationalWoodworkers of America,affiliatedwith the C.I.0., and toamend the petitionswithregard to the units sought and the business of the Company.This motion was grantedby-the TrialExaminer and the petitions were amended in accord-ance therewith.51 N. L.R. B., No. 59.288 POTLATCH FORESTS, INC.289participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The A. F. L. moved to dismiss the petitions hereinon the ground, among others, that the units sought by the C. I. O.were not appropriate.The Trial Examiner reserved ruling upon thismotion.For reasons appearing hereinafter, the motion of the A. F. L.is granted.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The A. F. L. sub-mitted a brief and a supplemental brief, which the Board has con-sidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPotlatch Forests, Inc., a Maine corporation, is engaged in the generallogging, sawmill, mill, and. manufacturing business. It cuts timberinto logs, saws and mills logs into lumber and lumber products, andsells such products throughout the United States. It owns and oper-ates three subsidiary corporations known as the Forest DevelopmentCompany, the Washington-Idaho-Montana Railroad, a common car-rier, and Wood Briquets, Inc. In addition thereto, it owns and con-ducts five operations consisting of three mills known as the PotlatchUnit Plant, located at Potlatch, Idaho, the Rutledge Unit Plant,located at Coeur d'Alene, Idaho, and the Clearwater Unit Plant, locatedat Lewiston, Idaho, and two logging departments known as ClearwaterLogging Department, located at Headquarters, Idaho, and the BovillLogging Department, located at Bovill, Idaho.The Company ownsand operates several camps in connection with its two logging depart-ments.In 1942, the Company disposed of 462,743,536 board feet oflumber, of which 449,449,383 board feet were sold to customers.Dur-ing the same period, 96 percent of the products of the Company wasshipped to points outside the State of Idaho.We find that the Com-pany, in the conduct of its five operations and through its subsidiaries,.isengaged in commerce within the meaning of the National LaborRelations Act.,II.THEORGANIZATIONS INVOLVEDLocals 10-358, 10-361, and 10-364, International Woodworkers ofAmerica are labor organizations affiliated with the Congress of Indus-trialOrganizations, admitting to membership employees of theCompany.Locals 2679, 2664, 2923, 2766, and 2584; Lumber and SawmillWorkers' Union, chartered by the United Brotherhood of Carpenters ,290DECISIONSOF NATIONAL LABORRELA4TIONIS BOARDand Joiners of America, are labor organizations affiliated with theNorthwestern Council Lumber and Sawmill Workers, an affiliate ofthe American Federation of Labor, admitting to membership em-ployees of the Company.III.THE ALLEGED APPROPRIATE UNITThe principal issue involved herein is whether the units sought tobe established by the C. I. O. are appropriate.2 The C. I. O. contends-that the employees of each of the three operations of the Companywhich it desires to represent constitute separate and, distinct appro-priate units.sThe A. F. L. contends that all five operations constitutean appropriate unit.The Company takes no position with respectto this issue or to any of the issues involved herein; it appeared at.the hearing merely for the purpose of assisting the Board in itsinvestigation.-The Company conducts all of its operations in the northwesternportion of the State of Idaho. It is approximately 90 miles from theClearwater Unit plant at Lewiston to the Clearwater Logging De-partment at Headquarters, which is its. source of timber.The BovillLogging Department, which supplies the Potlatch and RutledgeMills with timber, is approximately 25 miles from Potlatch andabout 100 miles from Coeur d'Alene, where the Rutledge Unit plantis located.Connected with each of the logging operations are thevarious logging camps operated by the Company.At each of theunit plants there are mills and facilities for making "Presto Logs,"Lewiston is about 65 miles from Potlatch and about 135 miles fromCoeur d'Alene.Bovill is approximately 60 miles from Headquar-ters, but due to the terrain it is necessary to use an indirect routetraveling from one logging operation to another, and thus the distanceis approximately 100 miles.On occasion, the Company has shifted timber from ClearwaterLogging Department to the mill at Potlach ; it has transferred lumbercarriers and lift equipment, together with their crews, from one millto another, and has even transferred an entire shift from one mill toanother.In addition there is some interchange of personnel betweenthe logging operations at Bovill and Headquarters.The record alsodiscloses one instance in which mill workers were transferred to a log-ging department for a short time, and were later returned to the mill2 In view of our finding hereinafter set forth, we deem it unnecessary to determinewhether the collective bargaining contracts of the A. F. L. and its locals with the Companyconstitute a bar to a present determination of representatives.3The C. I. 0. seeks to represent the Clearwater Unit Plant, the ClearwaterLoggingDepartment, and the Boville Logging Department as separate units. POTLATCH FORESTS, INC.'291without loss of seniority. In spite of this interchangeability of per-sonnel, the distances between the operations of the Company make itunfeasible for all of its employees.to gather at one place, and for this,reason they had been represented upon a unit basis, which the A. F. L._later consolidated, keeping, however, as hereinafter indicated, a localorganization at each of the operations of the Company.The three unit plants, prior to their representation by the A. F. L.,.were represented for the purposes of collective bargaining on a unitbasis by the Loyal Legion of Loggers and Lumbermen, which subse-quently became the Independent Employee's Union, herein called theI.E. U. On September 13,1937, the A. F. L. filed charges alleging thatthe Company and the I. E. U. were engaging in unfair labor practices.'-The Board, on January 25, 1940, ordered the I. E. U. disestablishedand ordered that the Company withdraw its recognition of the I. E. U.and its local S.5Subsequent to the filing of these charges, the A. F. L.became the bargaining representative for the employees of each of the-mills of the Company, either by cross-check or consent election con-ducted by the Board,° or upon the basis of a consent election held under-other auspices.7The employees of the Logging Departments were first representedby the I. W. W. in separate units.However, in 1939, the A. F. L. filed,separate petitions,8 seeking to represent the employees of each of thesedepartments.Both proceedings resulted in cross-checks in which theA. F. L. was chosen as the bargaining representative.Thus, by 1941, the A. F. L. had successfully organized and beenselected as bargaining representative of the employees of each of thefive operations of the Company. On June 5, 1941, the Company andthe five locals of the A. F. L.9 executed a "Master Contract" effectiveas of June 1 covering all five operations of the Company. This con-tract was signed on behalf of the A. F. L. by representatives of thefive locals, as well as by the Inland Empire District Council, hereincalled the Council.10The contract provided for recognition of theA. F. L. by the Company as the exclusive bargaining agency for all itsItMatter ofPotlatch Forests,Inc.,19 N.L. R. B. 887.19N L. R. B. 945.° Case No. 19-C-634 (Potlatch Unit plant). In 1938, the C. I. 0. filed a petition seekingto represent the employees of the Rutledge Unit plant (Case.No. 19-R-265) ; however, itlost the election conducted as part of that proceeding.In February 1941, it again fileda petition seeking to represent these employees (Case No. 19-R-662).As part of thisproceeding,a consent election was conducted in which both the C. I. 0. and the A. F. L.were on the ballot.The election resulted in the selection of the A. F. L as the bargainingrepresentative of these employees.'The ClearwaterUnit plant.s Cases Nos.19-R-339, 19-R-340.Q As hereinabove indicated, the A.F. L. organized each operation of the Company sepa-rately, setting up a local at each.10The A. F. L. locals were members of the Council.540612-44-vol. 51-20 292DECISIONS OF NiATIONAL LABOR RE'LA(PIONiS BOARDproduction and maintenance employees, as well as for uniform regu-lations with regard to the adjustment of grievances, wages, hours, andother conditions of employment. In addition thereto, it provided that"supplemental and strictly local agreements shall be negotiated by thelocal unions ... with the local managers ... covering strictly localmatters" and the following clause was appended :It is understood and agreed that the Master Agreement of June1, 1941, shall have no force and effect until the local unions andthe Company divisions have agreed upon and signed the localagreements required by the Master Agreement.Subsequent thereto, the managers of each of the operations signedsupplemental contracts with the locals, thus carrying out the provi-sions of the Master Contract.These local contracts covered purelylocal affairs, and took the form of a collection of amendments to cor-responding sections in the Master Agreement.The Master Contractwas subsequently renewed on May 29, 1942.From the facts set forth above, we are of the opinion that the col-lective bargaining between the Company and the A. F. L. and itsvarious locals clearly indicates the. propriety of a unit consisting of thelogging and mill employees of the Company. The bargaining on mat-ters of wages, hours, and general working conditions has been con-ducted by the A. F. L. for all the production and maintenance em-ployees of the Company. The local agreements have been on mattersof an essentially local character, and are not inconsistent with bar-gaining upon a company-wide basis.They merely implement thebasic conditions and general principles established by the Master Con-tract and adapt them to the conditions peculiar to each operation.Manifestly, it would be unrealistic for the parties to make uniformprovisions on all subjects with no allowance for leaving purely localmatters to be adjusted on a local basis.Upon the entire record, weare convinced that the primary matters of collective bargaining havebeen negotiated on a company-wide basis for the production and main-tenance employees of the Company and that the bargaining engagedin by each of the locals has been of a limited and supplementary char-acter.Accordingly, we find that units consisting solely of the em-ployees of the three operations of the Company which the C. I. 0.seeks to represent are inappropriate.IV.' THE QUESTION CONCERNING REPRESENTATIONSince the bargaining units sought to be established by the petitionsare inappropriate, as stated in Section III, above, we find that no ques- POTLATCH FORESTS, INC.293tion has arisen concerning the representation of employees of the Com-pany in an appropriate bargaining unit.ORDERUpon the basis of the foregoing facts, the National Labor RelationsBoard hereby orders that the petitions for investigation and certifica-tion of representatives of employees of Potlatch Forests, Inc., Lewis-ton, Idaho, filed by Locals 10-358,10-361,10-364, International Wood-workers of America, C. I. 0., be, and they hereby are, dismissed.